Exhibit 10.49

 

2019 STOCK APPRECIATION RIGHTS GRANT AGREEMENT

 

Participant:

###PARTICIPANT_NAME###

 

 

Grant Name:

###GRANT_NAME###

 

 

Grant Date:

###GRANT_DATE###

 

 

Expiry Date:

###EXPIRY_DATE###, subject to the terms and conditions contained herein

 

 

Grant Price:

USD###GRANT_PRICE###

 

 

Total Performance Options with SARs:

###TOTAL_AWARDS###

 

 

Applicable Exchange:

NYSE

 

 

This Grant Agreement including Schedules "A" and "B" hereto (collectively, this
"Agreement") is made between Encana Corporation (the "Corporation") and the
Participant listed above ("Participant"), an eligible employee of the
Corporation or its Affiliate.

WHEREAS the Corporation has established the Omnibus Incentive Plan of Encana
Corporation (the "Plan") and all capitalized terms used and not otherwise
defined in this Agreement shall have the meanings given to such terms in the
Plan;

 

AND WHEREAS Participant is an employee of the Corporation or its Affiliate and
the Committee has authorized the granting to Participant of certain stock
appreciation rights in such number as set out above (the "SARs") pursuant to,
and in accordance with, the provisions of the Plan and this Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of other good and
valuable consideration including, among other things, the employment services
rendered by Participant to the Corporation or its Affiliate, the receipt and
sufficiency of which is hereby acknowledged by the parties, it is agreed by and
between the parties hereto as follows:

1.

Certain Defined Terms. For the purposes of this Agreement, the following
capitalized terms will have the meanings given below:

 

(a)

"Cause" means (A) on or after a Change in Control, "CIC Cause" as defined in the
Plan, or (B) prior to a Change in Control, (1) "cause" as defined in any
Individual Agreement to which Participant is a party as of the Date Employment
Ceases, or (2) if there is no such Individual Agreement or it does not define
cause, cause as determined by the Corporation or the Affiliate, as applicable,
in its sole discretion, which shall include, among other factors, provisions (i)
and (ii) of a "CIC Cause" as defined in the Plan;

 

(b)

"Close of Business" means the close of trading on the Applicable Exchange on any
Trading Day;

 

(c)

"Death or Retirement Exercise Period" means the period of time extending from
the date of Participant's death or Retirement, as applicable, to the earlier of:
(i) the date that is six months following the date of the Participant's death or
Retirement, as applicable; and (ii) the Expiry Date. If the Death or Retirement
Exercise Period would

- 1 -

 

--------------------------------------------------------------------------------

 

 

 

terminate on a date other than a Trading Day pursuant to the preceding sentence,
the Death or Retirement Exercise Period shall instead terminate on the Close of
Business on the last Trading Day prior to that date;

 

(d)

"Early Retirement" means Participant's Termination of Service on or after
Participant's attainment of the age of 55 years and prior to Participant's
attainment of the age of 60 years that is (i) initiated by the Corporation or an
Affiliate, as applicable, for any reason other than Cause, or (ii) due to
Participant's resignation;

 

(e)

"Expiry Date" means the date set forth on the cover page of this Agreement,
subject to Section 5.5 of the Plan;

 

(f)

"Grant Date" means the date set forth on the cover page of this Agreement,
subject to Section 1.2(dd) of the Plan;

 

(g)

"Normal Retirement" means Participant's Termination of Service on or after
Participant's attainment of the age of 60 years that is (i) initiated by the
Corporation or its Affiliate, as applicable, for any reason other than Cause, or
(ii) due to Participant's resignation;

 

(h)

"Termination Exercise Period" means the period of time extending from the Date
Employment Ceases to the earlier of: (i) the Close of Business on the 60th
Trading Day after the Date Employment Ceases; and (ii) the Expiry Date.

2.

Grant of SARs. Effective as of the Grant Date specified above, the Corporation
hereby grants the SARs to Participant in accordance with and subject to the
terms and conditions of the Plan and this Agreement.

3.

Vesting. The SARs shall vest on the date or dates specified in Schedule "A"
(each such date, a "Vesting Date") subject to Participant's continued employment
with the Corporation or its Affiliate through the applicable Vesting Date,
except as otherwise provided in Sections 5, 6 and 7:

4.

Exercise of SARs.

 

(a)

Once Participant's SARs have become vested in accordance with the terms of this
Agreement, the Participant may exercise (i) during the Participant’s employment
with the Corporation or any of its Affiliates and on or prior to the Expiry Date
or (ii) after the Participant’s Termination of Service and during the Death or
Retirement Exercise Period, the period specified in Section 6(a), or the
Termination Exercise Period, as applicable, all or any number of such vested
SARs, and in exchange for such vested SARs Participant shall be entitled,
subject to Section 5.5 of the Plan and Sections 4(b) and 17 of this Agreement,
to receive in cash or in Shares (or a combination thereof), as determined by the
Committee, a payment in respect of each such SAR equal to the excess of the
closing price of one Share on the Applicable Exchange on the last Trading Day
preceding the date of exercise of such SAR over the Grant Price of such SAR.

 

(b)

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Committee shall not settle any SARs granted pursuant to this
Agreement in Shares unless and until either: (a) the Plan is approved by the
Corporation’s shareholders at its 2019 annual general meeting; or (b) the SARs
are approved by the Corporation’s shareholders.

5.

Effect of Change in Control. In accordance with Section 10.1(a) of the Plan, in
the event of a Change in Control, all SARs credited to Participant's account
that are not vested immediately

- 2 -

 

--------------------------------------------------------------------------------

 

 

prior to the time of such Change in Control shall become vested immediately
prior to the time of such Change in Control, except to the extent that such SARs
are replaced with a Replacement Award. If the SARs are replaced with a
Replacement Award, then from and after the Change in Control, references herein
to "SARs" shall be deemed to refer to the Replacement Award.

6.

Effect of Termination of Service. Upon Participant's Termination of Service
prior to the applicable Vesting Date for any reason other than due to
Participant's death, Retirement, or termination without CIC Cause or with Good
Reason within the Specified Period following a Change in Control (each of which
has the treatment specified below), all unvested SARs will be forfeited
immediately, provided that any vested SARs credited to Participant's account
immediately prior to the time of such Termination of Service shall continue to
be exercisable by Participant during the Termination Exercise Period. Any vested
SARs that are not exercised by Participant during the Termination Exercise
Period shall be forfeited and cancelled on the last day of the Termination
Exercise Period.

 

(a)

Effect of Death or Retirement.

 

(i)

Death or Retirement Prior to Age 60. In the event of (A) Participant's death
prior to the date that the Participant attains the age of 60 years, or (B)
Participant's Early Retirement, all unvested SARs will be forfeited immediately,
provided that any vested SARs credited to the Participant's account immediately
prior to the time of such Termination of Service may continue to be exercised by
Participant during the Death or Retirement Exercise Period. Any vested SARs that
are not exercised by Participant during the Death or Retirement Exercise Period
shall be forfeited and cancelled on the last day of the Death or Retirement
Exercise Period.

 

(ii)

Death or Retirement Between Age 60 and 65. In the event of (A) Participant's
death on or after the date that Participant attains the age of 60 years but
before the date that Participant attains the age of 65 years, or (B)
Participant's Normal Retirement on or after the date that Participant attains
the age of 60 years but before the date that Participant attains the age of 65
years, the SARs shall continue to be or become, as applicable, vested in
accordance with the provisions of Section 3 and Participant shall be entitled to
exercise any such SARs until the Expiry Date.

 

(iii)

Death or Retirement Following Age 65. In the event of (A) Participant's death on
or after the date that Participant attains the age of 65 years, or (B)
Participant's Normal Retirement on or after the date that Participant attains
the age of 65 years, Participant shall be entitled, during the period extending
from the date of Participant's death or Retirement, as applicable, until the
Expiry Date, to exercise in full or in part any unexercised SAR granted
hereunder (irrespective of whether such SAR has become vested in accordance with
the provisions of this Agreement).

 

(b)

Effect of Termination Without CIC Cause or With Good Reason Within the Specified
Period. If a Change in Control occurs and the SARs are replaced with a
Replacement Award, then upon Participant's Termination of Service (i) that is
initiated by the Corporation or an Affiliate, as applicable, without CIC Cause,
or (ii) due to Participant's resignation for Good Reason, in each case, within
the Specified Period following a Change in Control, the Replacement Award shall
vest in full.

7.




- 3 -

 

--------------------------------------------------------------------------------

 

 

8.

Effect of Absence.

 

(a)

Period of Absence. If the applicable Vesting Date occurs during Participant's
Period of Absence, then the relevant SARs shall vest on such Vesting Date as if
Participant were an active employee on such date; provided that, all unvested
SARs will be forfeited upon the date that is two and one-half months following
the end of the year in which the Participant is deemed to have a Separation from
Service for purposes of Section 409A if the Participant has not returned to
active employment with the Corporation or an Affiliate by such date.

 

(b)

Unpaid Leave of Absence. If the applicable Vesting Date occurs during
Participant's Unpaid Leave of Absence, then the relevant SARs shall not vest on
such Vesting Date. If, immediately following such Unpaid Leave of Absence in
which the applicable Vesting Date occurs, Participant returns to active
employment with the Corporation or an Affiliate, then the relevant SARs shall
vest upon the date of Participant's return to active employment. If Participant
does not return to active employment immediately following such Unpaid Leave of
Absence in which the applicable Vesting Date occurs, then the relevant SARs
shall be forfeited upon the last day of such Unpaid Leave of Absence.
Notwithstanding the foregoing, if the Participant has not returned to active
employment with the Corporation or an Affiliate by the last day of the calendar
year in which the first Vesting Date during the Unpaid Leave of Absence occurs,
then all unvested SARs shall be forfeited on such last day of such calendar
year.

8.

Expiration of SARs. On the Expiry Date, any SAR granted hereunder that has not
been exercised or otherwise forfeited and cancelled pursuant to the provisions
hereof shall expire and be of no further force or effect whatsoever.

9.

Effect of Expiry/Forfeiture/Failure to Vest. On the Expiry Date, any SAR granted
hereunder that has not been exercised, and on the Date Employment Ceases, any
SAR that has failed to vest or been forfeited pursuant to the provisions hereof
shall immediately be cancelled and all of Participant's rights and interests in
respect of such SARs shall thereupon terminate, in all cases, for no
consideration. For greater certainty, no amount shall be payable to any Person
as damages, compensation or otherwise in respect of the loss of rights and
interests in any SARs hereunder, whether in connection with a Participant's
Termination of Service or otherwise.

10.

Compliance with Law; Tax Withholding. The Corporation's grant of the SARs or
payment of Shares or cash pursuant to the SARs is subject to compliance with
Applicable Law. As a condition of participating in the Plan, Participant hereby
agrees to comply with all such Applicable Law and agrees to furnish to the
Corporation all information and undertakings as may be required to permit
compliance with such Applicable Law. Without limiting the generality of the
foregoing, Participant hereby acknowledges and agrees that any payment to
Participant in respect of the SARs shall be subject to such taxes and other
withholdings or deductions as may be required by Applicable Law. The provisions
of Section 14.4 (Required Taxes) of the Plan shall apply to the SARs; provided
that, if the Participant is an individual covered under Section 16 of the
Exchange Act at the time that a taxable event with respect to SARs occurs, then
the Corporation's withholding obligations with respect to such taxable event
will be satisfied by the Corporation or its Affiliate withholding from the
Shares deliverable pursuant to the SARs a number of Shares having a fair market
value on the date of withholding equal to the amount required to be withheld for
tax purposes (calculated using the minimum statutory withholding rate, except as
otherwise approved by the Committee).

11.

No Right to Continued Employment. Neither the Plan nor any action taken
thereunder shall interfere with the right of the Corporation or any Affiliate
which employs Participant to terminate Participant's employment at any time.

- 4 -

 

--------------------------------------------------------------------------------

 

 

12.

Incentive Compensation Clawback Policy. Participant acknowledges and agrees that
the PSUs (and the grant thereof) and any payment in respect thereof are
expressly subject to the terms and conditions of the Corporation's "Incentive
Compensation Clawback Policy", attached hereto as Schedule "B", as same may be
amended by the Corporation from time to time.

13.

No Rights as a Shareholder. Participant shall have no rights whatsoever as a
shareholder in respect of any Shares (including any rights to receive dividends
or other distributions from or on the Shares) other than in respect of Shares
(if any) delivered to Participant upon exercise of Participant's vested SARs in
accordance with and in the manner provided for in this Agreement.

14.

Amendment.

 

(a)

Subject to Section 12.3 of the Plan, this Agreement may be unilaterally amended
by the Committee.

 

(b)

Notwithstanding anything to the contrary in the Plan or this Agreement, if the
Plan is not approved by the Corporation’s shareholders at its 2019 annual
general meeting, the Corporation may unilaterally amend the terms of this
Agreement, without obtaining the consent of Participant, to cause this Agreement
to be governed by the Encana Corporation Employee Stock Appreciation Rights
Plan.

15.

Successors and Assigns. This Agreement shall enure to the benefit of and be
binding upon the Corporation and its respective successors and assigns and upon
Participant and all other persons claiming or deriving rights through
Participant.

16.

Choice of Law. This Agreement and the rights of all parties hereunder and the
construction of each and every provision hereof shall be governed by and
construed in accordance with the laws of the Province of Alberta, without
reference to the principles of conflicts of law, and the federal laws of Canada,
as applicable. In the event of a dispute, Participant agrees to submit to the
jurisdiction of the courts of the Province of Alberta.

17.

Section 409A. The SARs and this Agreement are intended to comply with an
exemption from Section 409A of the Code and shall be administered in all
respects in accordance with such intent. However, Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed upon Participant or for Participant's account in connection with the
Plan, the SARs and/or this Agreement (including any taxes and penalties under
Section 409A), and neither the Corporation nor any Affiliate shall have any
obligation to indemnify or otherwise hold Participant (or any beneficiary)
harmless from any or all of such taxes or penalties.

18.

Personal Information. Participant agrees to the collection, use and disclosure
of personal information about Participant (including, without limitation,
personal employee information about Participant) (collectively, "Personal
Information") by the Corporation or its Affiliates for purposes of administering
and managing the grant of SARs to Participant hereunder, operation of the Plan
and this Agreement and, as applicable, compliance with Applicable Law (the
"Purposes").

Without limiting the generality of the foregoing, Participant agrees to the
collection, use and disclosure of the Personal Information by the Corporation
and its Affiliates from and to such third party service provider(s) as may be
retained by the Corporation from time to time to assist with the Purposes
("Service Provider"), as may be reasonably required to fulfil the Purposes,
whether verbally (including by telephone), in writing or electronically over the
Internet including, without limitation, by e-mail. Participant agrees that any
acceptance or consent indicated by Participant in electronic form to any
documents provided to Participant by the Corporation or

- 5 -

 

--------------------------------------------------------------------------------

 

 

the Service Provider including, without limitation, the Plan and this Agreement
shall be the equivalent of original written paper documents and Participant's
written acceptance or consent thereto.

Participant further agrees to provide the Corporation and, where necessary, the
Service Provider, with all information, including Personal Information, as may
be reasonably required to fulfil the Purposes. Participant acknowledges and
agrees that the Corporation, an Affiliate and/or the Service Provider (as
applicable) may, from time to time, and in accordance with Applicable Laws,
disclose Personal Information including, without limitation, in response to
regulatory filings or other lawful requests by a government authority or
regulatory body, or for purpose of complying with a subpoena, warrant or other
order by a court or other party having jurisdiction over the Corporation, an
Affiliate or the Service Provider (as applicable) to compel production of same.
Participant acknowledges and agrees that the Corporation, an Affiliate or the
Service Provider may, as part of their business practices, collect, use and
disclose the Personal Information outside of Canada or the United States (as
applicable) in respect of the Purposes. Should Participant have any questions
regarding the Corporation's collection, use and disclosure of Participant's
Personal Information, Participant should contact Encana's Privacy Officer at
privacy@encana.com.

19.

Participant understands that by indicating Participant's acceptance of and
agreement with the terms of this Agreement (whether electronically or
otherwise), Participant confirms Participant has received and reviewed the Plan
and this Agreement, which contain legal terms, and that Participant agrees to be
bound by the terms of the Plan and this Agreement.

IN WITNESS WHEREOF this Agreement has been executed effective as of the Grant
Date.

ENCANA CORPORATION

 

 

 

Mike Williams

Executive Vice-President, Corporate Services

 

- 6 -

 

--------------------------------------------------------------------------------

 

Schedule "A"

 

Vesting Conditions

 

In respect of the SARs granted to Participant hereunder:

 

 

(i)

30 percent of the SARs shall vest on the first anniversary of the Grant Date;

 

 

(ii)

an additional 30 percent of the SARs shall vest on the second anniversary of the
Grant Date; and

 

 

(iii)

an additional 40 percent of the SARs shall vest on the third anniversary of the
Grant Date.




- 7 -

 

--------------------------------------------------------------------------------

 

 

Schedule "B"

Incentive Compensation Clawback Policy

By resolution of the Board of Directors (the "Board") of Encana Corporation
("Encana" or the "Corporation"), this Policy is effective as of this 22nd day of
October, 2012 (the "Effective Date").

This Policy applies to the President & Chief Executive Officer and each
Executive-Vice President of the Corporation and any individual who serves in
either such capacity on or following the Effective Date (collectively, the
"Executive"). References in this Policy to the "Corporation" include, where
applicable, any affiliate thereof.

This Policy has been adopted to enhance the Corporation's alignment with best
practices in respect of risk management and executive compensation and shall be,
at all times, subject to and interpreted in a manner consistent with applicable
laws or the rules of any Applicable Exchange (collectively, "Applicable Rules").

This Policy applies to "Incentive-Based Compensation" which, for the purposes of
this Policy, means compensation relating to the achievement of performance goals
or similar conditions, excluding salary, perquisites, benefits and pension
entitlements, and including, without limitation, any award or grant of or any
eligibility, entitlement or gain of, an Executive under the Corporation's: (i)
High Performance Results Plan, or any other short-term incentive plan; or (ii)
Long-Term Incentive ("LTI") program including, without limitation, Employee
Stock Option Plan, Employee Stock Appreciation Rights Plan, Performance Share
Unit Plan, Restricted Share Unit Plan and Deferred Share Unit Plan, as each may
be amended from time to time (including any time-based grants under any such
plans). For greater clarity, this Policy shall not apply to any Incentive-Based
Compensation awarded, granted or paid to an Executive prior to the Effective
Date.

Where:

 

▪

the Corporation is required to prepare an accounting restatement due to its
material non-compliance with any financial reporting requirement under
applicable securities laws (the "Restatement"), (the date upon which the
Corporation is required to prepare such Restatement is hereinafter the
"Restatement Date");

 

▪

the Executive received Incentive-Based Compensation referable to the financial
years subject to the Restatement in excess of what the Executive would have been
paid under the Restatement (the "Overcompensation Amount"); and

 

▪

the Executive engaged in gross negligence, intentional misconduct or fraud which
caused or significantly contributed to the Corporation's material non-compliance
with applicable securities laws which resulted in the requirement for the
Restatement;

the Board shall be entitled:

 

▪

where and to the extent the Overcompensation Amount has been previously paid,
transferred or otherwise made available to the Executive, to require the
Executive, by written demand, to reimburse the Corporation for the
Overcompensation Amount; and

 

▪

where all or a portion of the Overcompensation Amount has not been paid,
transferred or otherwise made available to the Executive, the right of the
Executive to be so paid or have such benefit transferred or otherwise made
available to him or her shall, to the extent required to reimburse the
Corporation for such Overcompensation Amount,

- 8 -

 

--------------------------------------------------------------------------------

 

 

 

immediately terminate and be forfeited by the Executive and where required,
cancelled by the Corporation to such extent and upon such date as may be
specified by the Board; and

 

▪

to the extent the Overcompensation Amount is not immediately recovered upon
demand from the Executive, whether via direct reimbursement, forfeiture and/or
cancellation, to require a sufficient quantity or value of any compensation
owing by the Corporation to the Executive including, without limitation, any
unvested or unexercised awards under the LTIs (the "Outstanding LTIs"), be
immediately withheld and/or irrevocably cancelled by the Corporation to
compensate for (or set off the value of same against) the Overcompensation
Amount or any unrecovered portion thereof, and to bring any other actions
against the Executive which the Board may deem necessary to recover the
Overcompensation Amount.

The period of time during which the Corporation shall be entitled to seek
recovery of the Overcompensation Amount from the Executive shall be three (3)
years from the Restatement Date. Recoupment of Overcompensation Amounts under
this Policy shall be initiated by the Corporation at the request of the Board,
and all amounts recoverable or payable hereunder shall be paid to the
Corporation or as directed by the Board.

If Applicable Rules require the Corporation to adopt a policy or provisions
relating to the recoupment or recovery of incentive-based or other compensation
based on restated financial statements which are inconsistent with or materially
differ from this Policy and the Board adopts such policy or provisions to comply
with Applicable Rules (the "New Policy"), such New Policy shall replace and
supersede this Policy and shall apply to Incentive-Based Compensation granted or
awarded to the Executive following the effective date of the New Policy. Subject
to Applicable Rules, this Policy shall continue to apply to Incentive-Based
Compensation granted or awarded to the Executive prior to the effective date of
the New Policy. This Policy may be terminated at any time by the Board.

 

- 9 -

 